
	
		II
		111th CONGRESS
		1st Session
		S. 786
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Akaka (for himself,
			 Mr. Schumer, Mr. Inouye, and Mr.
			 Lieberman) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To authorize a grant program to provide for expanded
		  access to mainstream financial institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Mainstream
			 Financial Institutions Act of 2009.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Alaska Native
			 CorporationThe term Alaska Native Corporation has
			 the same meaning as the term Native Corporation under section 3(m)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(m)).
			(2)Community
			 development financial institutionThe term community
			 development financial institution has the same meaning as in section
			 103(5) of the Community Development Banking and Financial Institutions Act of
			 1994 (12 U.S.C. 4702(5)).
			(3)Federally
			 insured depository institutionThe term federally insured
			 depository institution means any insured depository institution (as that
			 term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813)) and any insured credit union (as that term is defined in section 101 of
			 the Federal Credit Union Act (12 U.S.C. 1752)).
			(4)Labor
			 organizationThe term labor organization means an
			 organization—
				(A)in which
			 employees participate;
				(B)which exists for
			 the purpose, in whole or in part, of dealing with employers concerning
			 grievances, labor disputes, wages, rates of pay, hours of employment, or
			 conditions of work; and
				(C)which is
			 described in section 501(c)(5) of the Internal Revenue Code of 1986.
				(5)Native Hawaiian
			 organizationThe term Native Hawaiian organization
			 means any organization that—
				(A)serves and
			 represents the interests of Native Hawaiians; and
				(B)has as a primary
			 and stated purpose, the provision of services to Native Hawaiians.
				(6)Payday
			 loanThe term payday
			 loan means any transaction in which a small cash advance is made to a
			 consumer in exchange for—
				(A)the personal check or share draft of the
			 consumer, in the amount of the advance plus a fee, where presentment or
			 negotiation of such check or share draft is deferred by agreement of the
			 parties until a designated future date; or
				(B)the authorization of the consumer to debit
			 the transaction account or share draft account of the consumer, in the amount
			 of the advance plus a fee, where such account will be debited on or after a
			 designated future date.
				(7)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(8)Tribal
			 organizationThe term tribal organization has the
			 same meaning as in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			3.Expanded access
			 to mainstream financial institutions
			(a)Establishment
			 of programThe Secretary is
			 authorized to award grants, including multi-year grants, to eligible entities
			 to establish an account in a federally insured depository institution for low-
			 and moderate-income individuals that currently do not have such an
			 account.
			(b)Eligible
			 entitiesAn entity is eligible to receive a grant under this
			 section, if such an entity is—
				(1)an organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986, and is
			 exempt from taxation under section 501(a) of such Code;
				(2)a federally
			 insured depository institution;
				(3)an agency of a
			 State or local government;
				(4)a community
			 development financial institution;
				(5)an Indian tribal
			 organization;
				(6)an Alaska Native
			 Corporation;
				(7)a Native Hawaiian
			 organization;
				(8)a labor
			 organization; or
				(9)a partnership
			 comprised of 1 or more of the entities described in the preceding
			 subparagraphs.
				(c)Evaluation and
			 reports to CongressFor each
			 fiscal year in which a grant is awarded under this section, the Secretary shall
			 submit a report to Congress containing a description of the activities funded,
			 amounts distributed, and measurable results, as appropriate and
			 available.
			4.Low Cost
			 Alternatives to Payday Loans
			(a)Establishment
			 of programThe Secretary is
			 authorized to award demonstration project grants (including multi-year grants)
			 to eligible entities to provide low-cost, small loans to consumers that will
			 provide alternatives to more costly, predatory payday loans.
			(b)Eligible
			 entitiesAn entity is
			 eligible to receive a grant under this section if such an entity is—
				(1)an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code;
				(2)a federally insured depository
			 institution;
				(3)a community development financial
			 institution; or
				(4)a partnership comprised of 1 or more of the
			 entities described in paragraphs (1) through (3).
				(c)Terms and
			 conditions
				(1)Percentage
			 rateFor purposes of this
			 section, an eligible entity that is a federally insured depository institution
			 shall be subject to the annual percentage rate promulgated by the National
			 Credit Union Administration's Loan Interest Rates under part 701 of title 12,
			 Code of Federal Regulations (or any successor thereto), in connection with a
			 loan provided to a consumer pursuant to this section.
				(2)Financial
			 literacy and education opportunitiesEach eligible entity awarded a grant under
			 this section shall offer financial literacy and education opportunities, such
			 as relevant counseling services or educational courses, to each consumer
			 provided with a loan pursuant to this section.
				(d)Evaluation and
			 reports to CongressFor each
			 fiscal year in which a grant is awarded under this section, the Secretary shall
			 submit a report to Congress containing a description of the activities funded,
			 amounts distributed, and measurable results, as appropriate and
			 available.
			5.Procedural
			 provisions
			(a)ApplicationsA
			 person desiring a grant under section 3 or 4 shall submit an application to the
			 Secretary, in such form and containing such information as the Secretary may
			 require.
			(b)Limitation on
			 administrative costsA recipient of a grant under section 3 or 4
			 may use not more than 6 percent of the total amount of such grant in any fiscal
			 year for the administrative costs of carrying out the programs funded by such
			 grant in such fiscal year.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary, such sums as are necessary to
			 carry out the grant programs authorized by this Act, to remain available until
			 expended.
		7.RegulationsThe Secretary is authorized to promulgate
			 regulations to implement and administer the grant programs authorized by this
			 Act.
		
